DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2022 has been entered.
This action is pursuant to the claims filed on July 21, 2022. Claims 21-26 and 28-40 are pending. Claim 27 is canceled. A complete action on the merits of claims 21-26 and 28-40 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-25, 30-32, & 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over de la Rama et al. (hereinafter ‘de la Rama’, WO 2014/113612, see IDS), and further in view of Fleischman (U.S. PGPub. No. 6,071,282, see IDS). 
In regard to independent claims 21, 32 and 36, De La Rama discloses a catheter (a high-density mapping catheter shown in Figs. 33-48E) comprising:
a catheter shaft comprising a proximal end and a distal end, the catheter shaft defining a catheter shaft longitudinal axis (catheter as shown throughout Figs. 33-48E); 
a flexible catheter tip/a flexible tip assembly (flexible array 10M,L in Figs. 33-48E) located adjacent to the distal end of the catheter shaft (array 10 is attached to a distal tip of the catheter shaft as best shown in Fig. 46), the flexible catheter tip, comprising: an inboard understructure comprising an inboard understructure first arm portion and an in board understructure second arm portion that are aligned with a reference plane (inboard structure comprising inboard arms 192 and 194, [0091]), wherein the inboard understructure includes at least a portion having a varying inboard understructure width to the reference plane (note that the distal end of the arms 192 and 194 include a tapering portion along a plane of the array as shown in Fig. 34 & 35; this is also better shown in the arms of Figs. 44); and
an outboard understructure comprising an outboard understructure first arm portion and an outboard understructure second arm portion that are aligned with the reference plane (outboard structure comprising outboard arms 188 and 190, [0091]), wherein the outboard understructure includes at least a portion having a varying outboard understructure width parallel to the reference plane  (note that the distal end of the arms 188 and 190 include a tapering portion along a plane of the array as shown in Fig. 34 & 35; this is also better shown in the arms of Figs. 44).
De La Rama is silent as to whether the two arms of the inboard understructure and the two arms of the outboard understructure are continuous elements. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the two arms of the inboard understructure so that the two arms of the inboard understructure is a continuous piece or element and the same for the outboard understructure, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Doing so allows for less pieces involved in manufacturing the catheter tip.
However, De La Rama does not disclose that each the inboard and outboard understructures include a rectangular cross-section.
 Fleishman teaches a catheter comprising a plurality of arms for supporting electrodes. Fleishman specifically teaches that each of the plurality of arms comprises a circular cross- section (spline 116 with circular cross section in Figs. 30A and 30B) or alternatively, a rectangular cross-section (splines 230 in Figs. 61). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to substitute the inboard and outboard understructures with circular cross section with a rectangular cross section as taught by Fleishman since the equivalence of the two types of arms for their use in the medical art and the selection of any one of these two designs/types for supporting a plurality of electrodes would be within the level of ordinary skill in the art. 
In regard to claims 22-23, De La Rama discloses wherein the inboard understructure includes an inboard understructure first proximal mounting arm portion and an inboard understructure second proximal mounting arm portion (Fig. 46 illustrates the proximal portion of each of the longitudinal arms extending and mounting into the shaft) and wherein the inboard understructure first arm portion extends distally from the inboard understructure first proximal mounting arm portion; and the inboard understructure second arm portion extends distally from the inboard understructure second proximal mounting arm portion (the distal portions of the arms 192 and 194 extend from the proximal portion of the corresponding arm).
In regards to claim 24, De La Rama further discloses wherein the first understructure includes a flared head portion connected to distal ends of an inboard understructure flared head portion connected to the inboard understructure first arm portion and the inboard understructure second arm portion (Fig. 44 illustrates the distal portion of the understructure formed by arms 192 and 194 forming a flared head); the inboard understructure width in the board understructure first arm portion and in the inboard understructure second arm portion is greater than the inboard understructure width in the inboard understructure flared head portion (Fig. 44 illustrates that the flared portion includes arms with smaller width than the proximal portion of the arms).
In regards to claim 25, De La Rama further discloses wherein the outboard understructure includes an outboard understructure first proximal mounting arm portion and an outboard understructure second proximal mounting arm portion (Fig. 46 illustrates the proximal portion of each of the longitudinal arms extending and mounting into the shaft).
In regards to claim 30, De La Rama further discloses wherein a distal end of the inboard understructure is connected to a distal end of the outboard understructure with a distal coupler (a distal member 202 which couples the first and second understructures, [0092]).
In regards to claim 31, De La Rama further discloses wherein the inboard understructure and the outboard understructure are formed from nitinol ([0103]: Nitinol). 
In regards to claims 35 & 37, De La Rama further discloses a plurality of first microelectrodes disposed on the inboard understructure and a plurality of second microelectrodes disposed on the outboard understructure (electrodes 196, 198, 200 shown throughout Figs. 33-48E).
In regards to claim 38, De La Rama discloses the spacer is configured to maintain a lateral spacing between the inboard and outboard understructures which would necessarily maintain a lateral spacing between the plurality of first and second microelectrodes in response to a lateral force applied to the outboard understructure (see Fig. 42, [0095]).
In regards to claims 39-40, De La Rama/Fleischman combination further discloses wherein the inboard understructure has a portion in which the inboard understructure width is greater than a thickness the inboard understructure perpendicular to the reference plane and where the outboard understructure has a portion in which the outboard understructure width is greater than a thickness the outboard understructure perpendicular to the reference plane (Fig. 61 to Fleishman illustrates rectangular cross-sectional area of the spline 230, note that the combination of De La Rama/Fleischman provides for each of the understructure arms having rectangular cross-sectional area having a wider width than thickness). 
Allowable Subject Matter
Claims 26, 28-29, 33 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claims 26 & 33, De La Rama does not disclose the interlock arrangement between the inboard understructure proximal mounting arm portions and the outboard understructure proximal mounting arm portions as claimed in claim 26. Rather, these understructures are interlocked with the bushing (206 in Fig. 44) so that the inboard and outboard mounting arms are secured to the distal end of the catheter (see Fig. 44). As such, there would be no motivation to interlock the first set of frame locks with the second set of frame locks. 
Accordingly, claims 28-29 are objected to as being dependent on claim 26 and claim 34 is objected to as being dependent on claim 33.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,362,954 and De La Rama. Although the claims at issue are not identical, they are not patentably distinct from each other. 
In regard to independent claims 21, 32 & 36, Patent ‘954 claims a flexible catheter tip (claim 8), comprising a catheter (claim 8), a flexible catheter tip (flexible tip portion in claim 8) comprising an inboard understructure (an inboard understructure in claim 8) having a rectangular cross-section (see claim 8); and an outboard structure (an outboard understructure in claim 8) having a rectangular cross-section. Other claimed details can be found throughout the claims of Patent ‘954.
De La Rama discloses a flexible catheter tip/a flexible tip assembly (flexible array 10M,L in Figs. 33-48E) comprising: an inboard understructure (inboard structure comprising inboard arms 192 and 194, [0091]), wherein the inboard understructure includes at least a portion having a varying inboard understructure width to the reference plane (note that the distal end of the arms 192 and 194 include a tapering portion along a plane of the array as shown in Fig. 34 & 35; this is also better shown in the arms of Figs. 44); and an outboard understructure (outboard structure comprising outboard arms 188 and 190, [0091]), having at least a portion having a varying outboard understructure width parallel to the reference plane  (note that the distal end of the arms 188 and 190 include a tapering portion along a plane of the array as shown in Fig. 34 & 35; this is also better shown in the arms of Figs. 44). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the claimed invention of Patent ‘954 with varying cross-sectional area along the arm as taught by De La Rama to achieve a desired resiliency, flexibility, foldability, conformability and stiffness characteristics along different portions of the flexible tip assembly ([0103]).
Response to Arguments
Applicant's Remarks filed on July 21, 2022 is acknowledged.
With respect to Applicant’s argument that De La Rama and Fleischman fail to disclose or suggest an understructure having a rectangular cross-section having a varying width as recited in claim 21 and similarly recited in independent claims 32 and 36 have been fully considered and is unpersuasive. 
De La Rama discloses a flexible catheter tip/a flexible tip assembly (flexible array 10M,L in Figs. 33-48E) comprising: an inboard understructure (inboard structure comprising inboard arms 192 and 194, [0091]), wherein the inboard understructure includes at least a portion having a varying inboard understructure width to the reference plane (note that the distal end of the arms 192 and 194 include a tapering portion along a plane of the array as shown in Fig. 34 & 35; this is also better shown in the arms of Figs. 44); and an outboard understructure (outboard structure comprising outboard arms 188 and 190, [0091]), having at least a portion having a varying outboard understructure width parallel to the reference plane  (note that the distal end of the arms 188 and 190 include a tapering portion along a plane of the array as shown in Fig. 34 & 35; this is also better shown in the arms of Figs. 44). 
Fleishman teaches that each of the plurality of arms comprises a circular cross- section (spline 116 with circular cross section in Figs. 30A and 30B) or alternatively, a rectangular cross-section (splines 230 in Figs. 61). Taken together, modifying the cross-sectional area, the thickness, and length to achieve a desired resiliency, flexibility, foldability, conformability and stiffness characteristics along different portions of the flexible tip assembly is within one of ordinary skilled in the art (De La Rama, [0103]). 
With respect to double patenting rejection, a new ground of rejection has been made over U.S. Pat. No. 10,362,954 and De La Rama in view of the claim amendments. Other double patenting rejections have been withdrawn in view of the claim amendments. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        8/9/2022